Case 18-26004 Doc 63-1 Filed 02/12/21 Pagelof1

SN Servicing Corporation
323 FIFTH STREET (95501)
P.O. BOX 35
EUREKA, CA 95502
(707)476-1000 FAX (707) 443-1562
(800) 603-0836
8:00 a.m. -5:00 p.m. PST
Main Office NMLS #5985
Branch Office NMLS #9785

Monday, February 1, 2021

Timothy Branigan

Chapter 13 Trustee

9891 Broken Land Pkwy, Ste. 30t

Columbia; MD 21046 rr Fe

YOU ARE HEREBY NOTIFIED THAT SN SERVICING CORPORATION, ITS EMPLOYEES, AGENTS AND ATTORNEYS ARE
ATTEMPTING TO COLLECT THIS DEBT. ANY INFORMATION THAT WE OBTAIN WILL BE USED FOR THAT PURPOSE. IF YOU
HAVE PREVIOUSLY RECEIVED A DISCHARGE IN BANKRUPTCY AND THIS DEBT WAS NOT REAFFIRMED, THIS
CORRESPONDENCE IS NOTAND SHOULD NOT BE CONSTRUED TO BE ANATTEMPT TO COLLECT SUCH A DEBT AS YOUR
PERSONAL LIABILITY, BUTIS INSTEAD A STEP IN THE ENFORCEMENT OF A MORTGAGE LIENAGAINST YOUR PROPERTY.
PROPERTY.

RE: : Bankruptcy Case# 18 §-2604 \SIAKM,
‘NOTICE OF FORWARDED OR RETURNED PAYMENT.

We are sending you this check due to the reason(s) marked below:

 

Paid in Full Our records reflect a zero principal balance so we are returning
your most recent disbursement(s).

 

 

Foreclosure We are proceeding with foreclosure so we are returning your
most recent disbursement(s).

 

 

 

Relief Granted Disbursement was made after relief was granted so we are
returning the funds to your office.

 

 

 

Escrow Surplus Upon completion of our most recent escrow analysis, we have
determined there to be an escrow surplus which we are
disbursing to you. -

 

 

 

 

 

X]} Other — refund due to arrears paid on a loan modification.

*If the trustee has no interest in the funds we ‘have sent, please return the check to our
office and we will proceed accordingly.

| ura
Jessita Barragon
SN Servicing Corp
